 1   Shanny J. Lee, Calif. Bar No. 213599
     LAW OFFICES OF HARRY J. BINDER
 2   AND CHARLES E. BINDER, P.C.
 3   485 Madison Avenue, Suite 501                         January 31, 2019
     New York, NY 10022
 4   (212)-677-6801
                                                                 CSI
 5   Fax (646)-273-2196
     Fedcourt@binderlawfirm.com
 6

 7                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
 8

 9   DODDIE ALVAREZ LAPUZ,            )            No.: 8:17-cv-01496-KS
                                      )
10        Plaintiff,                  )
11                                    )            PROPOSED ORDER AWARDING
                 v.                   )            ATTORNEY FEES UNDER THE
12                                    )            EQUAL ACCESS TO JUSTICE
13   NANCY A. BERRYHILL, Acting       )            ACT, PURSUANT TO 28 U.S.C.
     Commissioner of Social Security, )            § 2412(d), AND COSTS, PURSUANT
14                                    )            TO 28 U.S.C. § 1920
15        Defendant.                  )
     ________________________________ )
16

17         Based upon the parties’ Stipulation for the Award and Payment of Equal
18   Access to Justice Act (EAJA) Fees and Costs, IT IS ORDERED that Plaintiff shall
19   be awarded attorney fees under the EAJA in the amount of FOUR THOUSAND
20   EIGHT HUNDRED SEVENTY EIGHT DOLLARS AND NINTY FIVE CENTS
21   ($4,878.95), and costs under 28 U.S.C. § 1920, in the amount of FOUR
22   HUNDRED DOLLARS ($400.00), subject to the terms of the above-referenced
23   Stipulation, to include the United States Department of the Treasury’s Offset
24   Program pursuant to Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Any payment shall
25   be delivered to Plaintiff’s counsel.
26

27   Dated: January 31, 2019                ___________________________________
                                            _________________________________________
                                                                 ST
                                                                  TEVENSON
                                                      KAREN L. STEVENSON
28                                          U
                                            UNITED    STATES MAGISTRATE JUDGE



                                               1
